Citation Nr: 0210778	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  98-18 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating in excess of 30 
percent for residuals of left total hip replacement from 
February 20, 1997 through July 25, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for left total hip replacement and assigned a 30 percent 
rating, effective from February 20, 1997.

During the pendency of this appeal, in a May 2002 rating 
decision, the RO recharacterized the disability as residuals 
of left total hip replacement times two and assigned a 100 
percent rating effective July 26, 2001, to be decreased to 50 
percent effective September 1, 2002.  Since a 100 percent 
rating is currently in effect and the decrease to 50 percent 
is not effective until September 1, 2002, the issue before 
the Board is as described above.  As a 30 percent rating is 
not the maximum benefit under the applicable Diagnostic Codes 
and the veteran has indicated his dissatisfaction with a 30 
percent rating, the claim for a higher rating remains in 
controversy and is still a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993). 


A review of the claims file indicates that, in a VA Form 21-
4138 dated February 10, 1997, the veteran filed a claim for a 
temporary total rating under 38 C.F.R. § 4.30 (2001).  This 
matter has not been adjudicated and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  From February 20, 1997 through July 25, 2001, the 
residuals of a left total hip replacement approximated 
moderately severe weakness and pain with some limitation of 
motion but were not shown to be markedly severe.

3.  The veteran did not undergo a second replacement of the 
left hip before July 26, 2001.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for 
residuals of left total right hip replacement from February 
20, 1997 through July 25, 2001 have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5054 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The VCAA became effective on November 9, 2000.  This 
law not only did away with the concept of a well-grounded 
claim, but also imposed additional duties and obligations on 
the VA in developing claims.  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's increased rating 
claim have been properly developed as service, non-VA and VA 
medical records, a December 1994 workers' compensation 
evaluation report, and VA examination reports dated in 
December 1999 and April and May 2002 have been associated 
with the claims file.  Thus, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5103A (West Supp. 2001).  In this connection, 
the Board finds that the VA examination reports and recent 
non-VA and VA treatment reports, which evaluate the status of 
the veteran's disability, are adequate for determining 
whether a higher disability rating is warranted, particularly 
in light of the veteran's failure to respond to the RO's 
August 2001 letter notifying him of the provisions of the 
VCAA and indicating that the veteran should provide 
authorizations for medical providers, who had treated him for 
his left hip, and any additional information that he wanted 
to present.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by a January 1998 statement of the case, 
rating decisions dated in November 2000 and May 2002, an 
August 2001 VCAA letter, and supplemental statements of the 
case issued in October 2000 and June 2002, as the RO advised 
the veteran of the provisions of the VCAA and the criteria 
for a higher disability rating. 

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claim and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).
Factual Background

In an August 1989 rating decision, the RO granted service 
connection, on a presumptive basis, for arthritis of both 
hips, which was shown on X-rays done for a January 1989 VA 
examination.

Treatment records from Regional Orthopeadic Associates, in 
particular for D. E. P., M.D., from September 1993 to April 
1994, reveal that the veteran was first seen in September 
1993 for an orthopedic evaluation of his left shoulder, right 
hand, neck and low back.  The veteran's chief complaint was 
pain in his neck, right shoulder and low back, which went 
into his left leg.  On examination, the veteran restricted 
the motion of his left leg.  He had limited internal and 
external rotation and complained of exquisite pain in his 
hip.  The veteran walked independently.  X-ray study of the 
hips revealed joint space narrowing, accentuated on the left 
side with cyst formation in the acetabular femoral head 
bilaterally, left greater than right.  The impression 
included degenerative joint disease of both hips.  In October 
1993, the veteran complained of some numbness into both legs 
and cramping into his left calf.  On examination, the veteran 
had negative straight-leg raising.  Internal and external 
rotation of the veteran's left hip seemed to increase his 
pain into the left hip.   

Treatment records from Central Florida Physiatrists, P.A., 
from May 1995 to January 1996, including a January 1996 
statement from D. G. H., M.D., reveal that the veteran was 
initially seen in November 1994 for an independent medical 
evaluation for a work-related, motor vehicle accident (MVA) 
injury sustained in September 1993.  At that time, the 
veteran complained of pain in the left hip region.  A 
magnetic resonance imaging (MRI) study of the left hip showed 
an apparent area of a vascular necrosis on the left.  Dr. D. 
G. H. recommended that the veteran see H. B. M., M.D., who 
recommended a left total hip replacement.  Although a January 
1995 electrodiagnostic study was noted to be normal, the 
veteran underwent a total hip replacement on the left on 
March 30, 1995.  The veteran returned in May 1995, following 
an April 1995 MVA, complaining of low back pain and pain 
along the left knee area.  X-rays of the left knee showed 
some evidence of spurring along the medial femoral condyle 
with some narrowing of both the medial and lateral 
compartments but no obvious acute bony abnormalities were 
noted.  Physical therapy was recommended for the veteran's 
low back pain.  In January 1996, an electromyogram of the 
left lower extremity and related lumbosacral paraspinalis as 
well as nerve conduction studies of the left peroneal and 
sural nerves and H reflex studies were done and were all 
within normal limits.  Neurologic examination of the lower 
extremities was symmetrical and intact in both lower 
extremities.  Dr. D. G. H. opined that the veteran had 
reached maximum medical improvement as it pertained to the 
April 1995 MVA, and recommended continuation of a home 
exercise program, use of a TENS unit on an as needed basis 
and taking pain medication.  

In December 1997, the RO received treatment records from the 
Jewett Orthopaedic Clinic dated from December 1994 to 
February 1997, and a November 1995 statement from Dr. H. B. 
M., reveal that he first saw the veteran for his left hip in 
December 1994 for injuries sustained in a 1993 MVA.  The 
veteran complained of pain about the left hip and groin since 
that time.  X-rays revealed a fracture of the anterior 
portion of the femoral head and subsequent severe post-
traumatic arthritis versus possible osteoarthritis.  As 
previously indicated, after various studies were done, the 
veteran underwent a left total hip replacement in March 1995.  
In April 1995, following a MVA, the veteran went to the 
emergency room and was found to have an anterior dislocation.  
The hip was reduced without difficulty and post-reduction X-
rays showed a concentric reduction with no evidence of 
fracture.  Although his recovery was a little bit slower than 
usual, the veteran advanced off his walker and then off his 
cane, using a cane only occasionally.  In a November 1995 
statement Dr. H. B. M. opined that the veteran had reached 
maximum medical improvement and believed that he had 
sustained a permanent injury due to his 1993 MVA.  Although 
the veteran's April 1995 MVA did slightly prolong the 
veteran's convalescence and recovery it did not result in any 
discernible permanent injury.  In February 1997, the veteran 
complained of pain over the lateral aspect of his left hip 
with weightbearing.  On examination, the veteran had pain 
over the lateral aspect of the left hip over the greater 
trochanteric bursa.  Range of motion was: flexion to 90 
degrees, internal rotation to 20 degrees, external rotation 
and abduction to 40 degrees.  The veteran did not have 
significant pain at the extremes of motion but did have 
significant pain on palpation of the greater trochanteric 
bursa.  X-rays showed some suggestion of a slight line in 
zone 2 over the acetabulum, but no suggestion of loosening.  
The impression was enthesopathy hip region.  The veteran was 
given an injection with Kenalog and Marcaine.

The RO also received in December 1997, a December 1994 
workers' compensation evaluation report, which indicated that 
the veteran suffered from an adjustment disorder, with mixed 
features of anxious and depressed mood, causally related to 
his MVA 1993 accident.  

February and March 1997 VA treatment records show complaints 
of left hip and leg pain.  

At a December 1999 VA examination, the veteran reported that 
he could only walk about one block because of pain shooting 
down into his legs.  He reported that he had had pain in the 
left hip ever since his 1995 left hip replacement and that 
his right hip had worsened to the point that he was limping 
all the time.  The veteran stated that he used a walker to 
get around in his right hand.  On examination, the veteran 
was able to stand up and used a cane in his right hand.  He 
was able to bend down to approximately 80 degrees and extend 
and bilateral bend to 20 degrees.  Neurological examination 
of the lower extremities revealed 5/5 motor strength.  But 
the veteran had some pain in his left hip, which limited his 
strength, hip flexors and extensors, as well as hamstring 
flexors and extensors.  Sensation was grossly intact.  The 
left hip was tender with rotation of the left hip in the 
groin area.  A left hip X-ray reveals some radiolucency, 
which might or might not be consistent with cortical 
loosening.  The impression included left hip replacement in 
1995 secondary to a 1993 MVA, which was the direct result of 
a crash where the veteran had a fracture as well as avascular 
necrosis of the fragment of his hip.  

At an April 2002 VA examination, the veteran reported that he 
had a revision of his left hip replacement in July 2001 
because of loosening of the hip and that he was told not to 
do heavy labor or he would have difficulties with the hip 
again.  The veteran walked with a cane very slowly with a 
significant amount of pain with the left and right hips.  X-
rays of the left hip showed total hip arthroplasty with screw 
placement, demonstrating a different total hip.  Impression 
was hip arthroplasty due to heavy working.

At a May 2002 VA examination, the veteran reported problems 
with his balance, because of severe right hip pain.  On 
examination, the veteran had limitation of motion of the 
right hip because of pain.  He had problems with weakness 
with weightbearing and balance and propulsion because of 
right hip pain and required the use of a cane for help.  The 
veteran could walk without assistance over 100 feet but 
needed a cane.  The examiner did not comment on the left hip.

May 2002 VA outpatient treatment records show continuing 
complaints of right hip pain and a request from the veteran 
for a re-evaluation of his left hip.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability ratings, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 
When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).

Replacement of the head of the femur or of the acetabulum 
with a prosthesis warrants assignment of a 100 percent 
evaluation for a period of one year following implantation of 
the prosthesis.  This period commences at the conclusion of 
the initial grant of a total rating for one month following 
discharge from the hospital under the provisions of 38 C.F.R. 
§ 4.30.  Thereafter, a minimum 30 percent disability 
evaluation will be assigned.  A 50 percent evaluation will be 
assigned for moderately severe residual weakness, pain, or 
limitation of motion.  A 70 percent evaluation requires 
markedly severe residual weakness, pain, or limitation of 
motion following implantation of the prosthesis.  A 90 
percent evaluation is warranted for painful motion or 
weakness such as to require the use of crutches. 
38 C.F.R. § 4.71a, Diagnostic Code 5054 (2001).

The veteran and his representative have implicitly argued 
that the veteran should have been granted a 100 percent 
rating under Diagnostic Code 5054, during the period from 
February 20, 1997 to July 26, 2001.  They assert that the 
veteran clearly needed a hip replacement prior to July 26, 
2001.  However, Diagnostic Code 5054 provides for a 100 
percent evaluation only for one year following implantation 
of the prosthesis.  It is not in dispute that the veteran 
received his first left hip replacement on March 30, 1995 and 
that he received his revision on July 26, 2001. 

After review of the evidence of record and the applicable 
laws and regulations, the Board finds that, in resolving all 
reasonable doubt in favor of the veteran, the assignment of 
an initial 50 percent disability rating for moderately severe 
residuals is warranted.  The Board finds that, during the 
period in question, the veteran's left hip disability more 
nearly approximated a disability medically characterized as 
moderately severe in degree, but not markedly severe.  

As shown in the December 1999 VA examination, the veteran 
clearly suffered from significant post-operative left hip 
impairment, between February 1997 and July 2001.  This was 
manifested by left hip pain, which limited his strength, hip 
flexors and extensors, as well as hamstring flexors and 
extensors.  The December 1999 VA examiner also noted that the 
veteran's left hip was tender with rotation of the left hip 
in the groin area and a left hip X-ray revealed some 
radiolucency, which might or might not be consistent with 
cortical loosening.  This loosening ultimately resulted in 
the July 2001 revision.  The April 2002 examiner noted that 
the veteran walked with a cane very slowly with a significant 
amount of pain with the left and right hips.  Thus, the Board 
concludes that, from February 20, 1997 through July 25, 2001, 
the residuals of left hip pain and weakness resulting from 
the veteran's 1995 left hip total replacement were no more 
than moderately severe and warrant a 50 percent rating.  

The evidence, even considering the veteran's complaints of 
pain, is not in equipoise to warrant a finding that the 
veteran's hip pain and disability approximates the severity 
which would warrant a 70 percent rating.  The Board has 
resolved doubt in the veteran's favor in finding that a 50 
percent rating is warranted, but does not find that the 
evidence is in equipoise to warrant resolution of doubt in 
the veteran's favor to support a 70 percent evaluation. 38 
U.S.C.A. § 5107(b).  The clinical record does not establish 
that his post-operative left total hip replacement residuals 
are markedly severe in nature.  At the December 1999 VA 
examination, the veteran's lower extremities had 5/5 motor 
strength.  Sensation was grossly intact.  Recent VA 
examination reports and treatment records have noted more 
problems with the veteran' right hip than the left hip and 
that total replacement surgery for the right hip be 
considered.  Therefore, the Board concludes that an 
evaluation in excess of 50 percent under Diagnostic Code 5054 
is not warranted.

In arriving at the above determination, the Board considered 
the history of the veteran's left hip disability, as well as 
the current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  The nature of the original 
disability has been reviewed, as well as the functional 
impairment that can be attributed to pain and weakness.  See 
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
However, the Board has not found that the veteran's left hip 
disability is productive of additional functional loss due to 
pain or weakness, which has not been already contemplated by 
the 50 percent rating.  See id.

The Board also considered the issue of whether the veteran's 
service-connected left hip disability standing alone presents 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2001); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, however, no evidence has been 
presented showing factors such as frequent periods of 
hospitalization, due solely to the veteran's service-
connected left hip disability, as to render impractical the 
application of the regular schedular standards.  The Board 
notes that the RO recently granted the veteran a total rating 
due to individual unemployability based on the combined 
effect of all of his service-connected disabilities, not just 
his left hip disability.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met.



ORDER

Entitlement to an initial rating of 50 percent for residuals 
of a total left hip replacement from February 20, 1997 
through July 25, 2001 is granted, subject to provisions 
governing the payment of monetary benefits.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

